ITubbell, J.
This is a case of considerable peculiarity and interest, and it has received a corresponding consideration by the court.
The county of Iowa, by its legal representatives, brings suit against the county of Grawfordf by its legal representatives, for a large sum of money claimed to have been paid by the former, for the latter, for court expenses, while the two counties were united for judicial purposes. The bill alleges that the counties of Iowa and Grawford, by an act of the legislature of Michigan, in 1830, were attached for the purposes of circuit courts, which were holden at Mineral Point, from the spring of 1830 to July, 1836; that the sheriff, and other officers of Iowa county, acted for both counties during all this period, and that Iowa county paid all the expenses, except such as were defrayed by the United States, and claims that these expenses were incurred on joint account, and that Graw-ford is bound to refund one-half the amount. The bill claims $3,564.53, and interest from July, 1836, and prays for an accoimt and payment.
*374It was filed on the first day of April, 1844, and the case was decided upon bill, answer, replication and proofs.
The principal points of defense were: 1. That neither of the counties was a body corporate, under the laws of Michigan, and that neither could become a debtor or creditor. 2. That the relation between the two couuties was created and limited by statute, and that, as the statute is silent on the subject of expenses, Iowa takes nothing by implication. 8. That Iowa, having voluntarily paid expenses, is estopped from setting up any claim on Orawfoi'd. 4. That the claim is barred by the statute of limitations.
Several other points were raised, which it is not material to consider.
In order to the proper understanding of the relation of these parties, it will be necessary to examine somewhat into their history. On the 26th day of October, 1818, Orawfoi'd county was organized by proclamation of the governor of Michigan territory, embracing the present county of Iowa in its bounds, the county seat being located at Prairie du Chien. By an act of the legislature of Michigan, passed October 9, 1829, the separate county of'Iowa was set off from Orawfoi'd, and the seat of justice fixed at Mineral Point.
On the 2d of April, 1830, about six months after the organization of Iowa county, the following act of congress was passed:
“ That the term of the court appointed to be held annually, on the second Monday in May, at the village of Prairie du Chien, by the additional judge of the United States, for the territory of Michigan, shall be held on the first Monday in October, annually, at Mineral Point, in the county of Iowa, in the said territory; and the cases which shall be pending in the said court, on the second Monday in May next, shall be tried and determined at the time and place above designated in the county of Iowa, and the clerk and sheriff of said county shall be the clerk and sheriff of this court; and *375its jurisdiction shall be and continue the same as if said county of Orawford had not been divided.”
Under this act, the judicial proceedings of Orawford, so rar as the circuit court was concerned, were transferred to the county of Iowa, and the expenses alleged to have been incurred by Iowa, accrued in pursuance of this law. At the same time these counties had separate county courts, and were, in every respect, separate and independent. In 1836, by an act of the legislature of the territory of Wisconsin, passed at Behnont, the counties of Orawford and Iowa were, in form, constituted bodies corporate and politic, and the relationship which had existed between them, as to their circuit court, was finally dissolved. It does not appear that any specific grant of corporate powers had ever previously been made to either of the counties; at least no legislative act to that effect is found, and the proclamation of the governor of Michigan, organizing Orawford, is not at hand.
Certain it is, however, that their fiscal affairs were managed by boards of supervisors or commissioners, constituted by laws of the territory, who had the power of auditing accounts and charges against the county, and that all the ordinary expenses of comity government were, from time to time, audited and paid by taxes raised in the manner prescribed by law. The relation of debtor and creditor, on the part of the county, was recognized by such a series of legislative acts and public transactions that it would be now hardly reasonable or just to suffer either to exempt itself from liability on the ground of want of legal capacity. If the claim in the present case were admitted to be honest and lawful, the defense interposed upon this ground would partake so strongly of fraud as to compel this court to hold the defendant estopped from setting it up. This disposes of the respondents’ first point. The second is, that the relation between the two counties was created and limited by statute, and that, as the statute is silent on the subject of expenses, Iowa takes nothing by implication. This *376position is true in point of fact. No mention whatever is made, in any; of the several laws which have been referred to, of the expenses of the circuit court held at Mineral Point and exercising jurisdiction over the two counties. During the six years’ pendency of this united jurisdiction, both comities were represented in the legislative assembly of Michigan. Their respective rights, interests and wants must have been understood by their delegates, as well as the fact that Iowa was continually paying the current expenses of the court. The omission of the legislature, under these circumstances, to make any provision by law for the apportionment or joint payment of the court expenses is strongly significant of a common understanding at the time, that they were to be borne in the county where the courts were held. The auditing and paying of these sums wholly by the county of Iowa for a series of years also raises a strong presumption of the same fact.
In the Belmont legislature, also, both counties were represented, and yet a law, providing for their permanent separate jurisdiction and existence, was passed, without any provision for a settlement of their alleged joint liabilities. It is to be considered further, that the legislature well knew that a large part — indeed, quite the largest part — of the current expenses of the circuit court were paid by the general government (those of the judge, the grand jury, the clerk, etc.), and that most of the fees of other officers were collectable by law from the parties litigant. The expenses that remained might well be regarded as a fair equivalent for the superior advantage enjoyed by Iowa in having the county seat located at Mineral Point, and for the extra trouble and cost on the part of the inhabitants of Ckawford in traveling to and attending upon a distant court. This consideration was recognized in the case of The County of Hampshire v. The County of Franklin, 16 Mass. 76—a case remarkably similar to the present, and decided upon the same principle, except that the court held *377the parties bound by an award of commissioners, instead of adjudicating directly upon the question at issue.
C. J. PaRkee says : “ We do not see that Hamsphire would have any claim upon Franklin for a share of these expenses, for the act is silent about them; and, for aught which would appear, it was intended by the legislature and agreed to by the patties that the county of Hampshire should bear all this expense, in consideration of the inconveniences the inhabitants of Franklin would be subjected to in attending the court at such a distance from their homes, and the advantages which Hampshire would derive from being the judicial center of three counties.” These reasons would seem conclusive, as to the understanding and intention both of the legislature and the parties; and, in the absence of any statutory provision requiring payment of a part by Crawford, and in view of the voluntary payment of the whole by Iowa, this court might justly hold Iowa absolutely concluded by her silence and by her open acts.
But there is yet a stronger objection to the complainants’ recovery. This is a suit, in the nature of an action in assump-sit, for the recovery of a sum of money which Iowa claims she has paid for Crawford. To sustain such an action there must have been a request, express or implied, or a joint liability on the part of both counties. There was no express request in any form, and an implied one cannot well be drawn from the facts. The act of congress, transferring the courts, was compulsory upon the people of Crawford. Their seat of justice, which for many years had existed at Prairie du Chien, was transferred to a distant locality, and they were required to travel beyond them county limits, as well to obtain redress of their own grievances as to answer the demands of others; and this change was effected only a few months after Iowa was first set off from Graioford and organized as an independent county.
The presumption is quite as strong that congress intended, under the circumstances, that Iowa should pay the whole as *378that Cmwfo'd should pay a part. It is fair to observe, on this point, that when Iowa was set off from Crawford, by the act of 9th October, 1829, all suits then pending in Crawford county, in which the people of Iowa were concerned, were required to be prosecuted and concluded as if no separation had been made, and thus a considerable item of expense was thrown upon Crawford. By the same act the taxes of Iowa for the year 1829 were remitted. Laws Mich., 1833, pp. 675, 676.
No claim on this account has ever been set up by Crawford, and it would probably be thought absurd at this day to assume an implied request, on the part of Iowa, that Crawfoi d should pay her part of these joint expenses; yet such an assumption would be scarcely less violent than the present. There is, in truth, no ground in reason or fact to assume a request of Crawford that Iowa should pay the alleged bill of expenses. The only question that remains is, was there a joint legal liability ? There was none by express law. The act which required the circuit courts to be holden within the county of Iowa, as we have seen, is silent as to the expenses, and no implication can be raised from that silence hi favor of Iowa. But if the expenses were to be jointly paid, in what proportion ? Implications of law are founded upon reason and justice, and the reason and justice must be so clear as to admit of no doubt or denial. If a joint liability is implied, it must ailse from a joint interest and benefit; but, in this case, the benefit to the one may have been a positive injury to the other. It is impossible to adopt any scale by which the advantages, if there were any on the part of Crawford, can be ascertained. It is clear that the arrangement was not, and could not have been, mutually and equally beneficial; Iowa had the better side. But the circumstances of the two counties were so different that any attempt to ascertain their respective advantages must end in mere conjecture. The law does not raise implications, nor take away or confer rights upon conjecture. In a *379court of law this claim could not be maintained, .and the same principle rules in equity; indeed, there is no ground for pursuing this demand in equity, except the assumed necessity for a discovery from the respondents or the prayer for an account. The occasion for a discovery is not apparent, and the account is fully set forth in the complainants’ bill. But as the case is, in substance, fairly before this court, it has been deemed best to decide it here, and not send the parties into a court of law, to renew an unnecessary litigation.
Having arrived at the conclusions above stated, it is not necessary to discuss the other point growing out of the statute of limitations. It may be remarked, however, that the same rule of construction applies in equity as at law, and that, as the alleged liabilities on the part of Orawford accrued more than six years before the filing of the bill, the recovery would be cut off by the statute, unless it should be made to appear that there was a current account existing between the parties, of which some items had been paid or charged within the six years.
No evidence of such mutual account has been given. On every ground, therefore, it is believed that the defense has ■ been sustained, and the decree of the court below must be reversed, with costs.
Decree reversed accordingly.